Citation Nr: 0522855	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for a left hip disorder.

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1962 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  That decision denied service 
connection for a low back disorder, bilateral knee disorder, 
left hip disorder, and left ankle disorder.

The Board remanded the claims in August 2004 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran's 
low back, bilateral knee, and left hip disorders had their 
origins during service, or for many years thereafter.

3.  The evidence of record does not reasonably show that the 
veteran has a currently diagnosed left ankle disorder that 
had its origins during service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during service and degenerative joint disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A bilateral knee disorder was not incurred in or 
aggravated during service and degenerative joint disease may 
not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  A left hip disorder was not incurred in or aggravated 
during service and degenerative joint disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  A left ankle disorder was not incurred in or aggravated 
during service and degenerative joint disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in November 2001, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letter specifically advised the veteran 
to "send us the evidence we need as soon as possible."  The 
SOC and SSOCs advised him of the evidence that had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing the claim have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  He testified before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in March 2004.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was provided to the veteran before the RO decisions regarding 
the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with low back, bilateral knee, left 
hip, or left ankle disorders.  Service personnel records 
indicate that the veteran completed parachute training and 
was assigned to an airborne unit.

An August 1981 private treatment note reported treatment for 
low back pain that was noted to have begun in February 1981.  
The diagnosis was low back pain.  A November 1985 private 
treatment note reflected complaints of bilateral knee pain.  
The veteran reported experiencing such pain off and on for a 
year.  The diagnosis was arthralgia.  It was specifically 
noted that there was no evidence of arthritis.  An October 
1986 private treatment note indicated that the veteran had 
complained of joint pain for 10 years.  He reported pain in 
both knees and ankles.  X-rays of the knees were interpreted 
as showing no arthritis.  The impression was chronic 
polyarthralgia, likely trauma or overuse related.

A 1990 private treatment note reported a diagnosis of back 
muscle overuse syndrome.  An August 1991 private treatment 
note indicated that the veteran had strained his right knee.  
A March 1992 private treatment note indicated that the 
veteran complained of low back pain.  The treatment note 
referred to both a racquetball and a work related injury.  
The diagnosis was lumbosacral strain.  An October 1992 
private lumbar spine x-ray was interpreted as showing minimal 
spurring in the body of L5 with no fracture, compression, 
arthritis or congenital defect seen.

An October 1993 private treatment note indicated that the 
veteran strained his back in October 1993.  The veteran 
reported a workers' compensation injury that occurred in 
1988.  The diagnosis was mild ligamentous low back strain.

A November 1996 private treatment note reported that the 
veteran had been experiencing back pain since a 1988 injury.  
The private neurologist noted that there was no sign of 
lumbar radiculopathy of neurological deficit.

A November 1996 private x-ray of the left knee was 
interpreted as showing some minimal degenerative changes.

A January 1998 private treatment note reflected complaints 
associated with the low back and legs.  The physician noted 
that the veteran had an occupational injury in September 
1987.  The diagnosis was status post lumbosacral strain with 
disc protrusions of L4-5 and L5-S1.  A September 2001 private 
treatment note reported continued complaints of low back 
pain.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2004.  The veteran 
testified that his claimed disorders could be attributed to 
trauma incurred after multiple jumps out of aircraft during 
military service.  The veteran reported that he went to jump 
school and then served in an airborne unit where he had 26 
jumps.  He stated that he did not go on sick call for 
injuries.  He reported that he did seek some treatment after 
service, but those medical records were not available.

An October 2004 VA examination report noted that the 
veteran's claims folder was reviewed.  The veteran reported 
having 21 parachute jumps during service.  He related his 
claimed disorders to those jumps.  He stated he injured his 
left ankle and was hospitalized during service.  He also 
reported that he injured his low back, but did not report to 
sick call for that condition.  X-rays of the lumbar spine 
were interpreted as showing degenerative changes of the 
lumbar spine.  X-rays of the left ankle were interpreted as 
being normal.  X-ray's of the left hip were interpreted as 
showing minimal degenerative joint disease.  X-rays of both 
knees were interpreted as showing mild bilateral 
patellofemoral degenerative joint disease.  The diagnoses 
were degenerative disc disease of the lumbar spine, 
degenerative joint disease of the bilateral knees, 
degenerative joint disease of the left hip and normal left 
ankle.  The examiner stated that "given the small number of 
jumps the veteran has made, it would be unlikely that this 
would be the cause for his chronic arthritis conditions.  The 
mild severity noted on x-ray of his degenerative disease 
would lead me to the opinion that there is no residual from 
his airborne service, and that these findings are no more 
than what would be expected with the normal aging process."

Ina May 2005 statement, a friend of the veteran indicated 
that she had known the veteran since around 1964.  She stated 
that she remembered his back problems and that she had taken 
him to see the doctor for treatment.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
degenerative joint disease, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Initially, the Board notes that the veteran does not have a 
clinically ascertainable, currently diagnosed left ankle 
disorder for which service connection may be granted.  With 
the exception of the October 1986 private treatment record 
documenting complaints of pain in the ankles, clinical 
records do not refer to treatment for the left ankle.  The 
October 2004 VA examination report stated that the veteran's 
left ankle was normal.  Accordingly, in the absence of a 
currently diagnosed, objectively verifiable disorder, service 
connection for a left ankle disorder is denied.

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnoses of 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the knees and degenerative joint disease of 
the left hip.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnoses had 
their onset in or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the only opinion of record pertaining to the 
veteran's current diagnoses is that of the October 2004 VA 
examiner.  He stated, after a review of the file, that 
"given the small number of jumps the veteran has made, it 
would be unlikely that this would be the cause for his 
chronic arthritis conditions.  The mild severity noted on x-
ray of his degenerative disease would lead me to the opinion 
that there is no residual from his airborne service, and that 
these findings are no more than what would be expected with 
the normal aging process."  The only other clinical evidence 
discussing the history of any of the veteran's disorders 
relates to a work related injury to the back many years after 
service.  In addition, the clinical evidence of record 
initially documents low back complaints in 1981, knee 
complaints in 1985 and multiple joint complaints in 1986, 
many years after service.  Accordingly, service connection 
for low back, bilateral knee, left hip, and left ankle 
disorders is denied both on a direct and, with regard to any 
currently demonstrated arthritis process, presumptive basis.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


